Title: To James Madison from Thomas Southcomb, 8 April 1796
From: Southcomb, Thomas
To: Madison, James


Sir.
Fredericksburg April 8th. 1796
About two months Since Mr. Jones of this Town informed me, you would pay Messrs. Philips Cramond, & Co: in Philadelphia, for my benefit, Some Cash on account of two Bonds, I hold of Mr. Munro’s in Paris. I have received a Letter from those Gentlemen dated the 8th. march they mention nothing of it in their Letter. I Should not have taken this Liberty of troubling you; but on my return from Richmond where I have been for Some time, I found Mr. Jones was gone up the Country, and would not return, for 6 weeks or 2 months. I Shall esteem it a particular favour; if you will inform me; if any monies has been paid, or likely Soon to be, and to what amount. I am Sir with due respect your most obedient Humble St.
Thos: Southcomb
